COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Satterfield & Pontikes Construction, Inc. v. Texas Southern
                            University, Jim McShan, and Greg Williams

Appellate case number:      01-14-00596-CV

Trial court case number:    2014-12277

Trial court:                334th Judicial District Court of Harris County

        On August 1, 2014, appellant, Satterfield & Pontikes Construction, Inc., filed an
emergency motion for temporary relief under Texas Rules of Appellate Procedure 29.3
and 10.3(a)(3). Appellant requested that we enjoin appellee Texas Southern University
(“TSU”) from continuing to fulfill any obligations under its contract with non-party
Pepper-Lawson Construction LP/Horizon Group International, LLC, until the resolution
of appellant’s pending appeal of the trial court’s interlocutory order granting TSU’s plea
to the jurisdiction. The Court requested and received a response to the emergency motion
for temporary relief from TSU.
       The standard to obtain temporary relief pending an interlocutory appeal under
what is now Texas Rule of Appellate Procedure 29.3 is analogous to an injunction to
protect our jurisdiction under Texas Government Code Annotated § 22.221, which
includes showing “compelling circumstances which establish the necessity for the
injunction to issue. . . .” Lamar Builders, Inc. v. Guardian Sav. & Loan Ass’n, 786
S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.] 1990, no writ). We have jurisdiction
to issue writs only as necessary to enforce and protect our jurisdiction. See TEX. GOV’T
CODE ANN. § 22.221(a) (West 2004). We may not, however, issue an injunction on
wholly equitable grounds or to preserve the status quo or, as here, to protect a party from
damage pending appeal. See EMW Manufacturing Co. v. Lemons, 724 S.W.2d 425, 426
(Tex. App.—Fort Worth 1987, orig. proceeding); Parsons v. Galveston County Emp.
Credit Union, 576 S.W.2d 99, 99 (Tex. Civ. App.—Houston [1st Dist.] 1978, no writ).
      Accordingly, we DENY the motion. See TEX. R. APP. P. 29.3. Appellant’s brief
remains due by September 2, 2014.
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: August 28, 2014




                                           2